Third District Court of Appeal
                             State of Florida

                       Opinion filed October 21, 2015.

                             ________________

                                No. 3D15-7
                        Lower Tribunal No. 11-11626
                            ________________


            Hector De La Guardia and Dayami Martinez,
                                 Appellant,

                                     vs.

               Federal National Mortgage Association,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Hon. Jerald
Bagley, Judge.

     Paul Alexander Bravo and Ricardo Corona, for appellant.

     Choice Legal Group, P.A., and William David Newman, Jr., for appellee.


Before WELLS, SHEPHERD, and LOGUE, JJ.

                       ON CONFESSION OF ERROR

     LOGUE, J.

     On April 14, 2011, Federal National Mortgage Association (“Lender”) filed

a foreclosure action against Hector De La Guardia and Dayami Martinez
(“Borrowers”). On July 11, 2013, the trial court issued a notice that it would

dismiss the case for lack of prosecution. On October 28, 2013, after no party

opposed the dismissal, the trial court dismissed the action for lack of prosecution.

On or about June 25, 2014, the Lender filed a motion for rehearing, or in the

alternative for reconsideration, of the order of dismissal. The trial court denied the

motion on September 8, 2014 because it was not verified. The Lender then filed a

second motion for rehearing, or in the alternative reconsideration, identical to its

first motion, but verified, on October 22, 2014. The trial court then granted the

motion and reinstated the foreclosure action on December 3, 2014. The Borrowers

appealed.

         The Lender did not file a motion for rehearing within the fifteen days

provided by Florida Rule of Civil Procedure 1.530. Moreover, neither of the

motions filed by the Lender are premised on the limited bases provided by Florida

Rule of Civil Procedure 1.540. Accordingly, as the Lender properly and

commendably concedes, the trial court lacked jurisdiction to vacate the order of

dismissal. See Shelby Mut. Ins. Co. of Shelby, Ohio v. Pearson, 236 So. 2d 1 (Fla.

1970); Francisco v. Victoria Marine Shipping, Inc., 486 So. 2d 1386 (Fla. 3d DCA

1986).

         Based upon the foregoing, we reverse the trial court’s December 3, 2014

order.

         Reversed.

                                          2